DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10694843. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the current application is encompassed within the claim language of inventions 1-19 US patent 10694843, although the claim terminology is slightly different.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US Patent No.: 2841459 (“SHARPE”).
Regarding claims 1 and 14, SHARPE discloses an appliance, comprising: 
a cabinet (refrigerator, seen in Fig.1); and
a shelf assembly (best seen in Figs. 1-4) comprising (first and second shelf assembly)
a lead screw (37) mounted to the cabinet such that the lead screw (37) is rotatable (via top and bottom), a first shelf support (25) mounted to the cabinet such the first shelf support is translatable relative to the lead screw (37), the first shelf support having a first housing (41),
a first nut (42) disposed within the first housing (41) and threaded on the lead screw (37), the first nut (42) having a plurality of teeth (along the upper surface) at an outer surface of the first nut (42),
a first locking plunger (58) having at least one tooth (43), a first actuator (57) coupled to the first locking plunger (58), the first actuator (57) operable to selectively mesh the at least one tooth (43) of the first locking plunger (58) with the plurality of teeth (43) of the first nut (42),
a second shelf support (25) mounted to the cabinet such the second shelf support (25) is translatable relative to the lead screw (37), the second shelf support (25) having a second housing (41), the second shelf support (25) separate from the first shelf support on the cabinet (refrigerator, seen in Fig.1),

a second locking plunger (58) having at least one tooth (43), and a second actuator (57) coupled to the second locking plunger (58), the second actuator (57) operable to selectively mesh the at least one tooth (43) of the second locking plunger (58) with the plurality of teeth (along 42) of the second nut.

Claims 1, 5, 6, 12-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No.: 2978113 (“ANDERSON ET AL.”)

Regarding claims 1 and 14, Anderson et al. discloses an appliance, comprising: 
a cabinet (15, col 3.: lines 10-19); and
a shelf assembly (11) comprising (upper and lower shelf assembly)
a lead screw (12) mounted to the cabinet such that the lead screw (12) is rotatable (rotatable via the top and bottom),
a first shelf support (11) mounted to the cabinet such the first shelf support is translatable relative to the lead screw, the first shelf support (11)having a first housing (48),

a first locking plunger (52) having at least one tooth (71), a first actuator (58) coupled to the first locking plunger (52), the first actuator (58) operable to selectively mesh the at least one tooth (71) of the first locking plunger (52) with the plurality of teeth of the first nut,
a second shelf support (11)mounted to the cabinet such the second shelf support is translatable relative to the lead screw (12), the second shelf (11) support having a second housing, (48) the second shelf support (11) separate from the first shelf support (11) on the cabinet (!5),
a second nut (39) disposed within the second housing (48) and threaded on the lead screw (12), the second nut (39) having a plurality of teeth (42) at an outer surface of the second nut (39),
a second locking plunger (52) having at least one tooth (70), and a second actuator (58) coupled to the second locking plunger (52), the second actuator (58) operable to selectively mesh the at least one tooth (70) of the second locking plunger (52) with the plurality of teeth (42) of the second nut (39).
Regarding Claims 5 and 17, Anderson et al. discloses a first bearing assembly (19) positioned between a top of the first nut (39) and the first housing (48); and a second bearing assembly (19) positioned between a top of the second nut (39) and the second housing (48), wherein the lead screw (12) extends through the first and second bearing assemblies (19; as seen in Fig. 1).
Regarding Claims 6 and 18, Anderson et al. discloses wherein the first bearing assembly comprises: a first washer (32) positioned on the first housing (48); a second washer (25) positioned on the first nut (39); and a plurality of bearings (each loop 36, see Fig. 4) positioned between and riding on the first and second washers (32, 25). 
Regarding Claims 11 and 19, Anderson et al. discloses wherein the first nut (39) defines an internal threaded surface (best seen in Fig. 4), at least a portion of the internal threaded surface of the first nut (39) forming a direct interfering thread with the lead screw (12).
Regarding Claims 12 and 20, Anderson et al. discloses wherein the first nut (39) comprises at least one nylon seal (47) that contacts the lead screw (12).
Regarding Claim 13, Anderson et al. discloses wherein the shelf assembly (11) further comprises a panel mounted on the shelf support (as seen in Fig. 1).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see e.g., US Patent No.: 2813635  (“SCHUMACHER”) and US Patent No.: 3172715 (“POWDER”).
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /KIMBERLEY S WRIGHT/ Primary Examiner, Art Unit 3637